DETAILED ACTION
This Office Action is in response to Amendment filed on July 07, 2022. 
In the instant amendment, claim 1 is the only independent claim; claim 1 is currently amended; claims 2-6, 8, 11-16, and 18 are previously presented; claims 7, 9-10, 17, and 19-25 are cancelled.
Claims 1-6, 8, 11-16, and 18 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed July 07, 2022 has been entered. Claim 1 is the only independent claim; claim 1 is currently amended; claims 2-6, 8, 11-16, and 18 are previously presented; claims 7, 9-10, 17, and 19-25 are cancelled. Applicant’s amendments and arguments to claims are persuasive to overcome all 112 claim rejections as set forth in the most recent office action mailed 01/10/2022. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 11 contains subject matter “wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir” (as recited in claim 11), which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). 
Para. 0018 of the instant specification states that the constraints may be modeled from fluid pumped out at a constant height within the reservoir. For instance, the constraints may include bubble point variation, density variation, compressibility variation, or combinations thereof, throughout a pump out at a consistent height within a reservoir. However, it does not provide adequate written description support on: the constraints may be modeled. There is no equations/functions provided to output the constraints.
Accordingly, the disclosure of the instant application has no written description support for limitations “wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir” (as recited in claim 11), which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 5-6, 8, and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Betancourt – US 20060226699 (hereinafter “Be”).
As to claim 1, Be teaches a method of determining an unknown property of a reservoir fluid ([0014]: density from a liquid is obtained directly from EOS; downhole data acquired with the sampling tool are used to conduct a compositional analysis of the reservoir fluid and the compositional analysis of the reservoir fluid is related to a model of the thermodynamic behavior of the fluid; thus “a method of determining an unknown property of a reservoir fluid”), comprising the steps of: measuring one or more responses of a measuring instrument to a change in a property of the reservoir fluid ([0036-0037]: rough predictions of liquid density (or density measurements/predictions associated with one or more responses); any of these properties (including i.e. density) is measured directly or indirectly by MDT tool or any other logging technique (MDT tool or any other logging technique corresponds to “measuring instrument”); thus “measuring one or more responses of a measuring instrument to a change in a property of the reservoir fluid”); measuring one or more physical or chemical properties of the reservoir fluid downhole ([0045]: once model of the fluid is defined, volumetric factors is computed/measured; thus “measuring one or more physical or chemical properties of the reservoir fluid downhole”); determining one or more constraints based on the measured one or more physical or chemical properties of the reservoir fluid; incorporating the determined one or more constraints into an equation-of-state (EOS) model; determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using equation-of-state (EOS) model ([0040]: a volume correction factor is determined (hence, “determining one or more constraints based on the measured one or more physical or chemical properties of the reservoir fluid” or wherein the one or more constraints correct for offsets in the measurements of physical or chemical properties (or volumetric factor(s))); and for cubic EOS, this volume correction factor permit prediction densities with an uncertainty of better than 10%; it means that EOS is tuned/corrected (utilizing determined constraints of volumetric correction factor for volumetric factor which is computed/measured as seen in [0045]) for better representing density of liquids i.e. liquid reservoir downhole; [0040]: a measurement of density is desirable to determine volume correction factor (which is used to correct/adjust measured density (or instrument response as explained above); when there are plurality of density measurements/predictions (as explained above), there will be plurality of volume correction factors respectively determined to correct/adjust measured densities (or instrument responses as explained above); thus “determining one or more constraints based on the measured one or more physical or chemical properties of the reservoir fluid; incorporating the determined one or more constraints into an equation-of-state (EOS) model; determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using equation-of-state (EOS) model”).

As to claim 3, Be teaches all limitations of claim 1, Be further teaches wherein the unknown property is a macroscopic property of the fluid selected from a group consisting of bubble point, dew point, phase envelope, viscosity, density, compressibility, saturation pressure, mobility, heat capacity, thermal conductivity, and combinations thereof ([0014]: density from a reservoir liquid is obtained directly from EOS; thus “wherein the unknown property is a macroscopic property of the fluid selected from a group consisting of bubble point, dew point, phase envelope, viscosity, density, compressibility, saturation pressure, mobility, heat capacity, thermal conductivity, and combinations thereof”).

As to claim 13, claim 13 is rejected as reasons stated in the rejection of claim 1.

As to claim 5, Be teaches all limitations of claim 1, Be further teaches wherein the determination of the unknown property using the EOS model is an empirical determination (see reasons stated above; density predictions/estimations/measurements with an uncertainty of better than 10% mean that density analysis originating based on observation data i.e. on changes in density predictions/estimations/measurements; [0037]: a simple empirical correction; thus “wherein the determination of the unknown property using the EOS model is an empirical determination”).

As to claim 6, Be teaches all limitations of claim 1, Be further teaches wherein the determination of the unknown property using the EOS model is an semi-empirical determination ([0040]: assuming that if a measurement of bubble point pressure of a sample is available, the information is incorporated to fit the selected equation of state at this point; thus “wherein the determination of the unknown property using the EOS model is an semi-empirical determination”).

As to claim 8, Be teaches all limitations of claim 1, Be further teaches wherein a constraint of the one or more constraints is used to determine fluid contamination ([0055]: incorrect state of fluid in the formation is determined because correction step is not utilized for contamination fluid; thus “wherein a constraint of the one or more constraints is used to determine fluid contamination”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 11, 16, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Betancourt – US 20060226699 (hereinafter “Be”).
As to claim 2, Be teaches all limitations of claim 1, it does not explicitly teach wherein the unknown property is determined at or about the same time that at least one of the measurements of the one or more responses or the measurements of the one or more physical or chemical properties are made.
Another embodiment of Be teaches a downhole fluid analysis provides information in real time in contrast to a laboratory analysis that may last for several days, or surface wellsite analysis, which may result in undesirable phase transitions as well as the loss of key constituents ([0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Be with another embodiment of Be to include wherein the unknown property is determined at or about the same time that at least one of the measurements of the one or more responses or the measurements of the one or more physical or chemical properties are made, to provide information or downhole fluid analysis in real time, which overcome drawback of a laboratory analysis that may last for several days, or surface wellsite analysis, which may result in undesirable phase transitions as well as the loss of key constituents ([0009]).

As to claim 4, Be teaches all limitations of claim 1, it does not explicitly teach wherein the unknown property is a compositional property of the fluid selected from a group consisting of component concentrations, molecular weight, molecular weight distribution, gas-to-oil ratio (GOR), and combinations thereof.
Another embodiment of Be teaches: once the model of the fluid is defined, the following properties can be computed: surface tension between phases, viscosity of each phase, Condensate-Gas ratio (CGR) or Gas-Oil ratio (GOR) ([0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Be with another embodiment of Be to include wherein the unknown property is a compositional property of the fluid selected from a group consisting of component concentrations, molecular weight, molecular weight distribution, gas-to-oil ratio (GOR), and combinations thereof. Properties measured and computed with this invention can be used in conjunction with other reservoir evaluation techniques for a compositional numerical simulation of the flow and production behavior of the reservoir ([0047]).

As best understood, as to claim 11, Be teaches all limitations of claim 1, it does not explicitly teach wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir.
Be teaches another embodiment: MDT tool 10 is anchored/fixed at a certain height within the reservoir to sample fluid and analyze the sampled fluid (fig.4 and [0048]).
Since Be teaches a simple empirical correction, known as the volume translation, has been devised that improves this without affecting the phase equilibria predictions. This correction is usually determined by adjusting a coefficient to measured densities (or it means that obtaining the one or more constraints comprises measuring an instrument response of at least one physical property (or density)) ([0037]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Be with another embodiment teachings of Be to include wherein the one or more constraints are obtained/generated from a fluid pumped out at a constant height within the reservoir, to correct error of cubic equation of state ([0037]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to correct error of cubic equation of state) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claims 16 and 18, Be teaches all limitations of claim 1, it does not explicitly wherein at least one of the one or more physical or chemical properties is selected from a group consisting of dew point, phase envelope, viscosity, density, compressibility, bubble point, saturation pressure, mobility, heat capacity, and thermal conductivity.
Another embodiment of Be teaches: Certain parameters of the selected EOS also may be tuned to additional physical measurements or prior knowledge to obtain a more representative model. If for example, a measurement of the bubble point pressure of a sample is available, the information is incorporated to fit the selected equation of state at this point ([0040]). 
Since Be teaches once the model of the fluid is defined, the following properties can be computed: surface tension between phases, viscosity of each phase, Condensate-Gas ratio (CGR) or Gas-Oil ratio (GOR), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Be with another embodiment of Be to include wherein at least one of the one or more physical or chemical properties is selected from a group consisting of dew point, phase envelope, viscosity, density, compressibility, bubble point, saturation pressure, mobility, heat capacity, and thermal conductivity (as recited in claim 16); wherein at least one of the one or more physical or chemical properties is selected from a group consisting of component concentrations, molecular weight, molecular weight distribution, and gas-to- oil ratio (GOR) (as recited in claim 18), to obtain a more representative model ([0040]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to obtain a more representative model) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Betancourt – US 20060226699 (hereinafter “Be”) and further in view of Zhan – US 20090000785.
As to claim 12, Be teaches all limitations of claim 1, while Be teaches MDT tool/instrument is used to detect density, it does not explicitly teach wherein the measuring instrument contains at least one detector and/or sensor selected from a group consisting of a density sensor, capacity sensor, resistivity sensor, viscosity sensor, radioactivity sensor, acoustic sensor, and optical sensor.
Zhan teaches a wireline formation tester i.e. Modular Formation Dynamic Tester (MDT) contains an optical density sensor ([0006]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MDT of Be with teachings of Zhan to include wherein the measuring instrument contains at least one detector and/or sensor selected from a group consisting of a density sensor, capacity sensor, resistivity sensor, viscosity sensor, radioactivity sensor, acoustic sensor, and optical sensor, to monitor various characteristics i.e. density of the fluids ([0006]).

Claims 14-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Betancourt – US 20060226699 (hereinafter “Be”) and further in view of Hsu – US 20110042070.
As to claim 14, Be teaches all limitations of claims 1 and 13, while Be teaches MDT tool/instrument is used to detect density, it does not explicitly teach wherein obtaining the one or more constraints comprises measuring an optical response of at least one physical property under at least two different conditions.
Hsu teaches optical sensor 306; optical sensor measurements are used to calculate a density of fluid sample ([0052-0053]: optical sensor measurements are used to calculate a density of fluid sample; hence, “measuring an optical response of at least one physical property”); para. 0049: the density measurements are available at different flowline pressures by moving piston 312 of the PVCU 300 back and forth i.e. creating depressurization and pressurization; different flowline pressures i.e. caused by depressurization and pressurization corresponds to "at least two different conditions"; thus “measuring an optical response of at least one physical property under at least two different conditions”).
Since Be teaches a simple empirical correction, known as the volume translation, has been devised that improves this without affecting the phase equilibria predictions. This correction is usually determined by adjusting a coefficient to measured densities (or it means that obtaining the one or more constraints comprises measuring an instrument response of at least one physical property (or density)) ([0037]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Be with teachings of Hsu to include wherein obtaining the one or more constraints comprises measuring an optical response of at least one physical property under at least two different conditions, to eliminate uncertainty of measurements that may be caused by conventional tool calibration and other environmental factors ([0017]).

	As to claim 15, claim 15 is rejected as reasons stated in the rejection of claims 1 and 13-14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861